DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein a specific surface area, which is obtained using a nitrogen adsorption method, is 4 m.sup.2/g or more and 40 m.sup.2/g or less, a volume of micropores having a micropore diameter of 200 nm or less per unit mass, which is obtained using the nitrogen adsorption method, is 0.05 cm.sup.3/g or more and 0.3 cm.sup.3/g or less, and an average micropore diameter, which is obtained from the volume of the micropores having a micropore diameter of 200 nm or less per unit mass and the specific surface area, is 26 nm or more and 90 nm or less.” The paragraph is 

The examiner has examined the claims to best of her understanding.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20160190586 (hereinafter referred to as Hoshina, already of record).
	Hoshina discloses lithium ion battery (paragraph [0003]) comprising an electrode material comprising: a carbonaceous-coated electrode active material represented by LiMn1-x-yFexAyPO4 (where 0<x[Symbol font/0xA3]0.3, 0[Symbol font/0xA3]y[Symbol font/0xA3]1, and A is at least one selected from the group consisting of Mg, Ca, Al, Ti, Zn, and Zr) (paragraph [0015]) having primary particles of the electrode active material and secondary particles that are aggregates of the primary particles, and a carbonaceous film that coats the primary particles of the electrode active material and the secondary particles that are the aggregates of the primary particles (paragraph [0045]), wherein a specific surface area, which is obtained using a nitrogen adsorption method, is between 12.1 m2/g and 15 m2/g, a volume of micropores having a micropore diameter of 200 nm or less per unit mass, which is obtained using the nitrogen adsorption method, is between 0.17 cm3/g and 0.205 cm3/g, and an maximum micropore diameter, which is obtained from the volume of the micropores having a micropore diameter of 200 nm or less per unit mass and the 
	It is noted that claim 4 is a product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the electrode of Hoshina is similar to that of the Applicant’s (see claim 1 rejection), Applicant’s process is not given a patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722